DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 16, 2022 has been entered.
  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle (US Patent No. 2,926,091; Feb. 23, 1960) in view of Sharma (US Patent No. 4,931,304; June 5, 1990).
Regarding claims 1-2 and 4, Riddle discloses a delivery system comprising at least one non-aqueous flavorant (flavoring oil) and an encapsulant selected from seeds (i.e. sesame seeds) in which the non-aqueous flavorant is disposed (col 1 line 43 – col 2 line 25, See Examples 1 and 2).
Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the instant claims require an amount from about 5% to about 15% by weight. Riddle further teaches that the amount used in any case will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
Sharma discloses a process of making flavor absorbed nuts, wherein an amount of flavor oil is added to nuts. Sharma teaches that the amount of flavor oil can vary, including amounts from 1.8% (See Example V with 225 grams nuts and 4.0 grams oil) to 4.0% by weight (See Example VII). While Sharma fails to specifically teach the claimed amount of 5 to 15%, Sharma teaches that it is known in the art to provide a higher amount of flavor oil for the nuts than what is taught by Riddle. 
It would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, absent a showing that the amount of flavorant is critical, the claimed amount is obvious to one of ordinary skill in the art depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product.
While Riddle teaches the delivery system as described above, Riddle is silent with respect to the flavorant having an octanol/water partitioning coefficient logP of less than 3. The instant specification discloses that suitable flavorants that have an octanol/water partitioning coefficient logP of less than 3 include flavoring oils. 

With respect to the delivery system exhibiting a T50 at 30C of greater than about 30 minutes, Riddle fails to teach such property, however, the T50 value would be dependent upon the size of the seeds that have been impregnated with the flavor oil, as well as the amount of flavor oil used. A larger seed impregnated with the same amount of oil as a smaller seed would expectedly having a higher T50 time than the smaller seed. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the amounts and types of flavorant and encapsulant to result in a desired T50 value. 
Again, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 3, Riddle discloses that the encapsulant is sesame seeds (col 1 – col 2). 
Regarding claim 5, Riddle further teaches that the delivery system can be used in consumables, such as being used in cereal, health food, baked goods, cheese, etc. (col 2 lines 1-10). Therefore, Riddle teaches a consumable comprising the delivery system of claim 1. 
Regarding claim 6, Riddle discloses that the system can further include an active element (See Examples).
Regarding claim 7, Riddle also teaches that the system can further include thickeners (e.g. gum acacia) and functional ingredients (e.g. alcohol) (See Examples).
Regarding claim 8, Riddle discloses the delivery system as described above, but fails to specifically teach the delivery system exhibiting an induction point of greater than about 50 hours. 
However, as Riddle discloses using the same ingredients as the instant invention, it would have been obvious to one of ordinary skill in the art for the system of Riddle to have an induction point greater than about 50 hours. Further, it is well within the ordinary skill in the art to vary the amount and type of ingredients in the delivery system of Riddle to result in stable system having a desired induction point. 
Regarding claims 9, 10, 12 and 16, Riddle discloses a delivery system comprising at least one non-aqueous flavorant (flavoring oil) and an encapsulant selected from seeds (i.e. sesame seeds) in which the non-aqueous flavorant is disposed (col 1 line 43 – col 2 line 25, See Examples 1 and 2).
Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the 
Sharma discloses a process of making flavor absorbed nuts, wherein an amount of flavor oil is added to nuts. Sharma teaches that the amount of flavor oil can vary, including amounts from 1.8% (See Example V with 225 grams nuts and 4.0 grams oil) to 4.0% by weight (See Example VII). While Sharma fails to specifically teach the claimed amount of 5 to 15%, Sharma teaches that it is known in the art to provide a higher amount of flavor oil for the nuts than what is taught by Riddle. 
It would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. Therefore, based upon the combined teachings of Riddle and Sharma, the claimed amount of flavorant is merely an obvious variant over the prior art.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not 
Further, absent a showing that the amount of flavorant is critical, the claimed amount is obvious to one of ordinary skill in the art depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product.
While Riddle teaches the delivery system as described above, Riddle is silent with respect to the flavorant having an octanol/water partitioning coefficient logP of less than 3. The instant specification discloses that suitable flavorants that have an octanol/water partitioning coefficient logP of less than 3 include flavoring oils. 
As Riddle teaches flavor oil, the flavor oil of Riddle is considered to have the claimed octanol/water partitioning coefficient logP of less than 3 absent a showing otherwise. Further, Riddle discloses that the flavors to be imparted will vary depending on the results desired and therefore it would have been obvious to one of ordinary skill in the art to vary the type of flavorant, wherein the flavorant has an octanol/water partitioning coefficient logP of less than 3, to result in a sesame seed product having a desired flavor. 
With respect to the delivery system exhibiting a T50 at 30C of greater than about 30 minutes, Riddle fails to teach such property, however, the T50 value would be dependent upon the size of the seeds that have been impregnated with the flavor oil, as 
Riddle discloses the delivery system as described above, but fails to specifically teach the delivery system exhibiting an induction point of greater than about 50 hours. 
However, as Riddle discloses using the same ingredients as the instant invention, it would have been obvious to one of ordinary skill in the art for the system of Riddle to have an induction point greater than about 50 hours. Further, it is well within the ordinary skill in the art to vary the amount and type of ingredients in the delivery system of Riddle to result in stable system having a desired induction point. 
Again, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 11, Riddle discloses that the encapsulant is sesame seeds (col 1 – col 2). 
Regarding claim 13, Riddle further teaches that the delivery system can be used in consumables, such as being used in cereal, health food, baked goods, cheese, 
Regarding claim 14, Riddle discloses that the system can further include an active element (See Examples).
Regarding claim 15, Riddle also teaches that the system can further include thickeners (e.g. gum acacia) and functional ingredients (e.g. alcohol) (See Examples).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle (US Patent No. 2,926,091; Feb. 23, 1960) in view of Sharma (US Patent No. 4,931,304; June 5, 1990) and Mody (US Patent No. 6,676,982 B2; Jan. 13, 2004).
Regarding claim 17, Riddle a delivery system can be used in consumables, such as being used in cereal, health food, baked goods, cheese, etc. (col 2 lines 1-10). Therefore, Riddle teaches a cereal comprising a delivery system. 
Riddle teaches that the delivery system comprises at least one non-aqueous flavorant (flavoring oil) and an encapsulant selected from seeds (i.e. sesame seeds) in which the non-aqueous flavorant is disposed (col 1 line 43 – col 2 line 25, See Examples 1 and 2).
Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the instant claims require an amount from about 1% to about 15% by weight. Riddle further teaches that the amount used in any case will depend on the strength and 
Sharma discloses a process of making flavor absorbed nuts, wherein an amount of flavor oil is added to nuts. Sharma teaches that the amount of flavor oil can vary, including amounts from 1.8% (See Example V with 225 grams nuts and 4.0 grams oil) to 4.0% by weight (See Example VII). While Sharma fails to specifically teach the claimed amount of 5 to 15%, Sharma teaches that it is known in the art to provide a higher amount of flavor oil for the nuts than what is taught by Riddle. 
It would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. Therefore, based upon the combined teachings of Riddle and Sharma, the claimed amount of flavorant is merely an obvious variant over the prior art.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, absent a showing that the amount of flavorant is critical, the claimed amount is obvious to one of ordinary skill in the art depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product.
With respect to the delivery system exhibiting a T50 at 30C of greater than about 30 minutes, Riddle fails to teach such property, however, the T50 value would be dependent upon the size of the seeds that have been impregnated with the flavor oil, as well as the amount of flavor oil used. A larger seed impregnated with the same amount of oil as a smaller seed would expectedly having a higher T50 time than the smaller seed. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the amounts and types of flavorant and encapsulant to result in a desired T50 value. 
Again, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Mody discloses a nutritional food bar that can be a cereal bar, wherein the cereal bar comprises dry ingredients, a binder, and sesame seeds (col 4 lines 50-55, Col 6 Table 1).
As it is known in the art for a cereal bar to contain sesame seeds, it would have been obvious for the consumable of Riddle to be a cereal bar as taught by Mody, thereby comprising dry ingredients and a binder. Doing so would yield the predictable result of providing a nutritional cereal bar having a delivery system for imparting a desired flavor to the cereal bar. 
Regarding claim 18, Riddle discloses that the encapsulant is sesame seeds (col 1 – col 2). 
Regarding claim 19, Riddle discloses the delivery system as described above, but fails to specifically teach the delivery system exhibiting an induction point of greater than about 50 hours. 
However, as Riddle discloses using the same ingredients as the instant invention, it would have been obvious to one of ordinary skill in the art for the system of Riddle to have an induction point greater than about 50 hours. Further, it is well within the ordinary skill in the art to vary the amount and type of ingredients in the delivery system of Riddle to result in stable system having a desired induction point. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Riddle fails to teach the claimed range of non-aqueous flavorant having an octanol/water partitioning coefficient logP of less than 3. Applicant states that it would not have been obvious to modify the amount of flavor oil in Riddle as the examiner provides no reason why one of ordinary skill in the art would have increased the amount. 
These arguments are not found persuasive. As stated above in the rejection, Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the instant claims require an amount from about 1% to about 15% by weight. Riddle further teaches that the amount used in any case will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
Sharma discloses a process of making flavor absorbed nuts, wherein an amount of flavor oil is added to nuts. Sharma teaches that the amount of flavor oil can vary, including amounts from 1.8% (See Example V with 225 grams nuts and 4.0 grams oil) to 4.0% by weight (See Example VII). While Sharma fails to specifically teach the claimed amount of 5 to 15%, Sharma teaches that it is known in the art to provide a higher amount of flavor oil for the nuts than what is taught by Riddle. 
It would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. Therefore, based upon the combined teachings of Riddle and Sharma, the claimed amount of flavorant is merely an obvious variant over the prior art.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, absent a showing that the amount of flavorant is critical, the claimed amount is obvious to one of ordinary skill in the art depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product.
Also, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the amount of flavor oil use as it continues to function as expected. Therefore, absent a showing of criticality for the claimed range, the amount of flavor oil as claimed is merely an obvious variant over the prior art and this argument is not found convincing. 
With respect to Riddle failing to disclose a flavorant having an octanol/water partitioning coefficient logP of less than 3, the examiner notes that the instant specification discloses that suitable flavorants that have an octanol/water partitioning coefficient logP of less than 3 include flavoring oils. 
As Riddle teaches flavor oil, which is the same as claimed, the flavor oil of Riddle is considered to have the claimed octanol/water partitioning coefficient logP of less than 3 absent a showing otherwise. The claims are broad and do not recite a specific flavorant. The instant specification discloses that suitable flavorants that have an octanol/water partitioning coefficient logP of less than 3 include flavoring oils, which is what Riddle teaches, and therefore the flavor oil of Riddle meets the claim. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Additionally, given the broadness of the claims, wherein the flavorant is not specified and the size and type of seeds are not specified, it is well within the ordinary skill in the art to vary the amount of type of ingredients to result in a delivery system having desired properties. Riddle teaches the same ingredients as claimed and therefore it would have 
	For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejections are maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/STEPHANIE A COX/Primary Examiner, Art Unit 1791